United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.H., Appellant
and
DEPARTMENT OF TRANSPORTATION,
FEDERAL AVIATION ADMINISTRATION,
Hilliard, Fl, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1736
Issued: July 9, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 20, 2011 appellant, filed a timely appeal from a June 20, 2011 merit decision of
the Office of Workers’ Compensation Programs (OWCP) adjusting his compensation based on a
wage-earning capacity determination. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether OWCP properly reduced appellant’s compensation effective July 3,
2011 based on his capacity to earn wages in the constructed position of customer service
representative.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 27, 2008 appellant, then a 45-year-old air traffic control specialist, filed a
traumatic injury claim alleging post-traumatic stress disorder in the performance of duty. OWCP
accepted the claim for post-traumatic stress disorder. By letter dated December 16, 2008,
appellant was placed on the periodic rolls for temporary total disability.
On February 1, 2009 work capacity evaluation form for psychiatric/psychological
conditions OWCP-5a form Naomi T. Jacobs, Ph.D., a treating clinical psychologist, opined that
appellant was unable to return to his date-of-injury job, but was capable of working four hours a
day. On September 10, 2009 she reported that he continued to meet the criteria for
post-traumatic stress disorder, but was capable of working a low stress job.
On a March 10, 2010 OWCP-5a form, Dr. Jacobs indicated that appellant was capable of
working an eight-hour day in a low stress job. She stated that the job could not be associated
with the former employing establishment.
On March 18, 2010 OWCP referred appellant for vocational rehabilitation.
In correspondence dated May 15, 2010, OWCP informed appellant that a plan had been
developed by his rehabilitation counselor to return him to work as an order clerk or a similar
position. It noted the weekly wages as $380.00.
In a telephone conference held on July 7, 2010, the claims examiner informed appellant
that OWCP would provide 90 days of placement services for the period March 30 to
June 29, 2010. She advised him that if no job was found, that a reduction in his wage-loss
compensation would be based on his ability to earn wages as an order clerk or similar position
with weekly wages of $380.00.
On July 29, 2010 OWCP closed vocational rehabilitation services for appellant. The
vocational rehabilitation specialist identified the position of customer service representative as
within appellant’s work restrictions. He noted an entry level hourly rate of $11.10 for the
position of customer service representative. The duties of customer service representative
included opening accounts, correcting records and explaining and processing investments and/or
other financial services.
On January 12, 2011 OWCP referred appellant for a second opinion evaluation with
Dr. Anjali Pathak, a Board-certified psychiatrist. In a January 27, 2011 report, Dr. Pathak opined
that appellant had residuals of his accepted chronic post-traumatic stress disorder, chronic pain
and lower back pain due to a nonemployment-related bulging disc. With respect to functional
limitations from appellant’s accepted post-traumatic stress disorder, he noted that there was
significant improvement in appellant’s symptoms and that he was able to function “[a]s long as
he is not exposed to stimuli that remind him of his error.” Dr. Pathak stated that appellant was
unable to return to work at the employing establishment as this would trigger the post-traumatic
stress disorder. He found that appellant was capable of work provided he did not have to make
decisions about the lives of other people and was not in charge. Dr. Pathak concluded that
appellant was capable of returning to a low stress job initially working part time and leading to

2

full time. In an attached work capacity evaluation form, he indicated that appellant was capable
of working eight hours a day with restrictions. The restrictions included clear and predictable
job responsibilities, no management and no making decisions regarding people’s welfare.
On May 11, 2011 OWCP issued a notice proposing to reduce appellant’s wage-loss
benefits based on his ability to earn weekly wages of $449.60 in the position of customer service
representative.
In a letter dated June 6, 2011, appellant disagreed with the proposal to reduce his
compensation based on his ability to earn weekly wages of $449.60. He noted that
correspondence from OWCP informed him that his compensation would be reduced based on his
ability to earn weekly wages of $380.00 as an order clerk. Appellant related that the position of
order clerk had also been identified as suitable by his vocational rehabilitation counselor.
By decision dated June 20, 2011, OWCP finalized the reduction of appellant’s
compensation, effective July 3, 2011, finding that he was capable of performing the duties of
customer service representative, Department of Labor’s Dictionary of Occupational Titles (DOT)
No. 239.262-014. It noted that his weekly pay rate when injured was $2,624.83 and that the
current pay rate for job and step when injured was $2,808.79. OWCP found that appellant was
capable of earning $449.60 a week, that the adjusted wage-earning capacity a week was $419.79,
that the percentage of new wage-earning capacity was 75 percent, that the loss in wage-earning
capacity amount a week was $2,204.86, leaving appellant with a compensation rate of $1,653.65
or $1,738.75 a week when increased by applicable cost-of-living adjustments. This resulted in a
new compensation rate every four weeks of $6,955.00, less health benefits premium of $398.40
and optional life insurance of $118.50, for a net compensation every four weeks of $6,400.60
beginning on July 3, 2011.
LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of proof to justify termination or
modification of compensation benefits.2 An injured employee who is either unable to return to
the position held at the time of injury or unable to earn equivalent wages, but who is not totally
disabled for all gainful employment, is entitled to compensation computed on loss of
wage-earning capacity.3
Under section 8115(a) of FECA, wage-earning capacity is determined by the actual
wages received by an employee, if the earnings fairly and reasonably represent his wage-earning
capacity. If the actual earnings do not fairly and reasonably represent the employee’s
wage-earning capacity or if the employee has no actual wages, the wage-earning capacity is
determined with due regards to the nature of the injury, the degree of physical impairment, the
employee’s usual employment, age, qualifications for other employment, the availability of

2

H.N., Docket No. 09-1628 (issued August 19, 2010); T.F., 58 ECAB 128 (2006); Kelly Y. Simpson, 57 ECAB
197 (2005).
3

20 C.F.R. §§ 10.402, 10.403.

3

suitable employment and other factors and circumstances which may affect his wage-earning
capacity in his disabled condition.4
When OWCP makes a medical determination of partial disability and of specific work
restrictions, it may refer the employee’s case to an OWCP wage-earning capacity specialist for
selection of a position, listed in the Department of Labor’s Dictionary of Occupational Titles or
otherwise available in the open market, that fit the employee’s capabilities with regards to his
physical limitations, education, age and prior experience. Once this selection is made, a
determination of wage rate and availability in the labor market should be made through contact
with the state employment service or other applicable service. Finally, application of the
principles set forth in Albert C. Shadrick5 and codified by regulation at 20 C.F.R. § 10.4036
should be applied. Subsection(d) of the regulations provide that the employee’s wage-earning
capacity in terms of percentage is obtained by dividing the employee’s actual earnings or the pay
rate of the position selected by OWCP, by the current pay rate for the job held at the time of the
injury.7
In determining an employee’s wage-earning capacity based on a position deemed suitable
but not actually held, OWCP must consider the degree of physical impairment, including
impairments resulting from both injury-related and preexisting conditions, but not impairments
resulting from post-injury or subsequently acquired conditions.8 Any incapacity to perform the
duties of the selected position resulting from subsequently acquired conditions is immaterial to
the loss of wage-earning capacity that can be attributed to the accepted employment injury and
for which appellant may receive compensation. Additionally, the job selected for determining
wage-earning capacity must be a job reasonably available in the general labor market in the
commuting area in which the employee lives.9
ANALYSIS
OWCP accepted that appellant sustained post-traumatic stress disorder due to work
factors occurring August 27, 2008. Appellant was placed on the periodic rolls for temporary
total disability by letter dated December 16, 2008. On September 10, 2009 Dr. Jacobs,
appellant’s treating psychologist, concluded that he was capable of working full time in a low
stress job.
Based on Dr. Jacobs’ opinion, OWCP referred appellant for vocational rehabilitation. It
identified the selected position of customer service representative and referred him on
4

5 U.S.C. § 8115(a); see N.J., 59 ECAB 171 (2007); T.O., 58 ECAB 377 (2007); Dorothy Lams, 47 ECAB 584
(1996).
5

5 ECAB 376 (1953).

6

20 C.F.R. § 10.403.

7

Id. at § 10.403(d).

8

James Henderson, Jr., 51 ECAB 268 (2000).

9

Id.

4

January 12, 2011 for a second opinion evaluation with Dr. Pathak to determine his work
capacity. OWCP concluded that the position of customer service representative was medically
and vocationally appropriate based on Dr. Pathak’s January 27, 2011 opinion. It reduced
appellant’s wage-loss compensation effective July 3, 2011 based on his ability to perform the
selected customer service representative position.
The Board finds that the evidence establishes that appellant is capable of performing the
duties required of a customer service representative for eight hours a day. Dr. Pathak found that
appellant was capable of working in a low stress job provided that the position had clear and
predictable job responsibilities and did not involve any management responsibilities or decisions
regarding people’s welfare. Moreover, appellant was not to be exposed to any stimuli reminding
him of his error. The position of customer service representative identified by the rehabilitation
specialist comports with Dr. Pathak’s restrictions. OWCP considered the proper factors, such as
availability of suitable employment and appellant’s physical limitations, usual employment and
age and employment qualifications, in determining that the position of customer service
representative represented his wage-earning capacity.10 The weight of the evidence of record
establishes that appellant had the requisite physical ability, skill and experience to perform the
position of customer service representative and that such a position was reasonably available
within the general labor market of his commuting area.
OWCP properly determined appellant’s loss of wage-earning capacity in accordance with
the formula developed in Shadrick11 and codified at section 10.403 of OWCP’s regulations.12 It
found that his salary on August 27, 2008 the date of injury, was $2,624.83 a week; that the
current adjusted pay rate for his job on the date of injury was $2,808.79; and that he was
currently capable of earning $449.60 a week as customer service representative. OWCP then
determined that appellant had a 75 percent wage-earning capacity, which resulted in an adjusted
wage-earning capacity of $419.97 a week. It concluded that, based upon a 75 percent rate, his
new compensation rate was $1,653.65, increased by cost-of-living adjustment to $1,738.75 a
week and that his net compensation for each four-week period would be $6,400.60. The Board
finds that OWCP correctly applied the Shadrick formula and therefore properly found that the
position of customer service representative reflected appellant’s wage-earning capacity.
CONCLUSION
The Board finds that OWCP properly determined that the constructed position of
customer service representative represented appellant’s wage-earning capacity.

10

James M. Frasher, 53 ECAB 794 (2002).

11

Supra note 5.

12

Supra note 6.

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated a June 20, 2011 is affirmed.
Issued: July 9, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

